DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

A)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 

subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Claim 1 recites :
“A method, comprising:
sending, by a network data analysis network element, classification information to a core network element, wherein the classification information is for classifying a terminal device;

determining, by the core network element based on a parameter of the terminal device and the classification information, a type of the terminal device.”



Classification information is defined in the specification as :

“the classification information is for classifying the terminal device into 
an authorized terminal device or an unauthorized terminal device.”

OR

“the classification information is for classifying the terminal device into 
a ground terminal device or an air terminal device”




The parameter of the first terminal device is defined in the specification as :

“the parameter of the first terminal device that is sent by the network side network element includes at least one of 
a quantity of detected cells, 
a distance between a detected cell and a serving cell, 
a handover delay, 
a handover frequency, 
a handover success rate, 
a reference signal received power RSRP, 
reference signal received quality RSRQ, 
a signal to interference plus noise ratio SINR, or 
an uplink transmit power;

According to the claim, the core element of the core network used the above two information: classification and parameter of terminal to determine 
“type of the terminal  device”

But there is not clear definition in the specification about the type of terminal device .

The specification recites :
The type information is used to indicate the type of the first terminal device, or the type information is specifically indication information. 

A form of the indication information includes but is not limited to: 

combination information of an identifier of the first terminal device and information indicating whether the first terminal device is an unauthorized terminal device, 

combination information of an identifier of the first terminal device and information indicating whether the first terminal device is an air terminal device, 

and 

combination information of an identifier of the first terminal device and a list of unauthorized terminal devices.


These 3 above definitions does not translate into a type of terminal. The type of terminal should have some type of characteristic features that can distinguish them from each other.  It is advised that the type of terminal is clearly defined on how the classification and the parameter as defined above translate to a type of terminal. 



B)

The following is a quotation of 35 U.S.C. 112(b): The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites :
“A method, comprising:
sending, by a network data analysis network element, classification information to a core network element, wherein the classification information is for classifying a terminal device;

determining, by the core network element based on a parameter of the terminal device and the classification information, a type of the terminal device.”



Classification information is defined in the specification as :

“the classification information is for classifying the terminal device into 
an authorized terminal device or an unauthorized terminal device.”

OR

“the classification information is for classifying the terminal device into 
a ground terminal device or an air terminal device”




The parameter of the first terminal device is defined in the specification as :

“the parameter of the first terminal device that is sent by the network side network element includes at least one of 
a quantity of detected cells, 
a distance between a detected cell and a serving cell, 
a handover delay, 
a handover frequency, 
a handover success rate, 
a reference signal received power RSRP, 
reference signal received quality RSRQ, 
a signal to interference plus noise ratio SINR, or 
an uplink transmit power;

According to the claim, the core element of the core network used the above two information: classification and parameter of terminal to determine 
“type of the terminal  device”

It is not clear on how the classification and the parameter as defined above can make the core element detect the type of terminal device.  The term type of the terminal device is subjected to wide indefinite interpretation and the lack of the definition in the specification does not help.

The other independent claims comprise similar features and also subject to the same rejection including their independent ones.



112th 1st and 2nd paragraph rejections have been issued to the application claims.
The lack of an art rejection with this Office action is not an indication of allowable subject matter. The disclosure/claimed language is such that it is impractical to conduct a reasonable search of the prior art by the examiner.
 






/GARY LAFONTANT/Examiner, Art Unit 2646